                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA


   The Alaska Landmine LLC, et al               v.      Michael J. Dunleavy, et al.

THE HONORABLE JOSHUA M. KINDRED

DEPUTY CLERK                                                  CASE NO. 3:20-cv-00311-JMK
Lisa M. Hawk

PROCEEDINGS: MINUTE ORDER FROM CHAMBERS                                           DATE: 12/23/2020

                 ORDER TO PETITIONER SUBSEQUENT TO REMOVAL


               This cause was removed to the United States District Court for the District of

Alaska by Michael J. Dunleavy, et al, petitioner. This cause was file number 3AN-20-09747 CI in

the Superior Court for the State of Alaska, Third Judicial District.

               IT IS HEREBY ORDERED, pursuant to 28 U.S.C. § 1447(b), that within twenty

days of the date of this order petitioner shall file with the clerk of this Court copies of all records

and proceedings in such state court, if this was not already done pursuant to 28 U.S.C. § 1446(a),

and shall file a notice in this Court that all such copies have been filed herein, and a list of each

document filed in the superior court, with date of filings.

               Any motions and related documents which were filed in state court and undecided

at the time this case was removed to federal court, must be renewed and refiled in the above

case. Motions filed herein may differ because of the local rules of this district, and differing federal

standards under Rule 56, etc.

               IT IS FURTHER ORDERED that within ten days of this order, petitioner shall file

with this Court a complete service list of all parties, including counsel of record, with addresses

and telephone numbers, in order to facilitate mailings and telephone calls by the clerk's office of

this Court.




          Case 3:20-cv-00311-JMK Document 12 Filed 12/23/20 Page 1 of 1
